Citation Nr: 1528609	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  11-31 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment for unauthorized medical treatment provided by the appellant between January 11, 2008 and January 20, 2008.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran had active military service in the United States Air Force from October 1968 to October 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Fee Services unit at the Department of Veterans Affairs Medical Center (VAMC) in West Palm Beach, Florida that that the appellant, a physician, was not entitled to payment for treatment he provided to the Veteran between January 11, 2008 and January 20, 2008.  

A claimant for payment or reimbursement under 38 U.S.C.A. § 1725, applying to reimbursement for nonservice connected disabilities, must be the entity that furnished the treatment (the vendor), the Veteran who paid for the treatment, or the person or organization that paid for such treatment on behalf of the Veteran.  38 C.F.R. § 17.1004(a).  Thus, the appellant/vendor has standing in this case. 

In his July 2011 VA Form 9, the appellant submitted a written request for a Board videoconference hearing.  The appellant was subsequently scheduled for a Board videoconference hearing on June 1, 2015, at the Regional Office (RO) Out Base Service Center in West Palm Beach, Florida; however, the appellant failed to report for that hearing.  In addition, the appellant has not presented any good cause for his failure to appear, nor has he asked that the hearing be rescheduled.  Therefore, the request for a Board hearing is deemed withdrawn and the Board will continue with the appeal.  See 38 C.F.R. § 20.704(d).
 
In addition to the paper claims file, there is an electronic file associated with the claim.  The Board has reviewed both the electronic file and the paper claims file.



FINDINGS OF FACT

1.  From January 11, 2008 to January 20, 2008, the Veteran received unauthorized medical services from the appellant/vendor, incurring the medical fees now at issue.

2.  The Veteran has no service-connected disabilities. 

3.  The Veteran had not been enrolled with the Veterans Health Administration in the 24 months prior to his receipt of medical treatment from the appellant on January 11, 2008.


CONCLUSION OF LAW

The criteria for payment of medical expenses arising from treatment provided to the Veteran by the appellant physician between January 11, 2008 and January 20, 2008, are not met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.121, 17.1002 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

However, there is no indication in the VCAA that Congress intended the Act to revise the unique and specific third-party claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. § 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).   The claim on appeal was filed by the appellant physician as a vendor claimant.  The appellant was provided a Statement of the Case, in May 2011, that detailed the reason why his claim was denied, and he had ample opportunity to respond before the case was certified to the Board for appellate review. 

The appellant has been afforded adequate process under 38 U.S.C.A. § 7105 in regard to his appeal.  The appellant has not identified any existing evidence that should be procured before the issue on appeal is adjudicated, and the Board is unaware of any such outstanding evidence. 

For the reasons set forth above, no further notification or assistance is necessary, and the appellant is not prejudiced by adjudication of his claim at this time. 

II.  Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA may pay or reimburse veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

The United States Court of Appeals for Veterans Claims (Court) has held that all three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).  The Veteran has no service-connected disabilities.  Accordingly, payment or reimbursement of unauthorized medical expenses under 38 U.S.C.A. § 1728 may not be considered.  

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728(a) as described above may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177 (Millennium Bill Act).

To qualify for reimbursement under the Millennium Bill Act as articulated in 38 C.F.R. § 17.1002, payment or reimbursement for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) will be made only if all of the following conditions are met:

      (a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

      (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

      (c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

      (d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

      (e) The veteran is financially liable to the provider of emergency treatment for that treatment;

      (f) The veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of failure by the veteran or the provider to comply with the provisions of that health-plan contract; e.g., failure to submit a bill or medical records within specified time limits of failure to exhaust appeals of the denial of payment);

      (g) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and,

      (h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment.

38 C.F.R. § 17.1002.

The criteria above are conjunctive, not disjunctive; accordingly, all eight criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  In this case, at the time the emergency treatment was furnished, the Veteran was not enrolled in the VA health care system and had not received any medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of treatment by the appellant physician on January 11, 2008.  As the Veteran did not meet one of the necessary criteria for payment or reimbursement under section 1725, it is not necessary to analyze whether the appellant's claim meets any of the other section 1725 requirements.  See 38 C.F.R. § 17.1002(a)-(h) (2014); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) 

The regulation governing reimbursement of payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders specifically requires that the Veteran be enrolled in the VA health care system and have been in receipt of VA medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  As the Veteran was not enrolled in the VA health care system within the requisite 24-month period preceding his emergency treatment, the Board is unable to grant payment to the appellant physician for this claim. 

The Board is certainly sympathetic to the appellant's claim and particular circumstances; however, it is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c) (West 2014).  The Court has held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The law does not allow for reimbursement of private medical expenses under 38 U.S.C.A. § 1728 when a veteran is not service-connected for any disability and the law does not allow for reimbursement of private medical expenses under 38 U.S.C.A. § 1725 when a veteran did not receive VA medical services within the 24-month period preceding the furnishing of the treatment.  There simply is no provision of law in which the Board may grant the appellant physician the benefits sought.  Accordingly, the claim for reimbursement must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Payment or reimbursement for unauthorized medical treatment provided by the appellant physician between January 11, 2008 and January 20, 2008, is denied. 


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


